DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/13/2020.
The amendments filed on 11/13/2020 have been entered. Accordingly claims 1, 3, 4, 6-8, and 10-14 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 
Claims 1, 4, 8, 11, and 14 are rejected under 35 U.S.C. 103 as being obvious over Beck et al. (US 2015/0323637, Applicant submitted prior art via the IDS, foreign priority date of February 9, 2012, hereinafter “Beck”) in view of Chefd’hotel (US 2006/0045366, March 2, 2006).
The applied primary reference, Beck, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding independent claims 1 and 14, Beck discloses A method (and corresponding non-transitory computer readable medium) of operating a magnetic resonance imaging system with regard to acquiring multiple-phase dynamic contrast-enhanced magnetic resonance images, the magnetic resonance imaging system being configured for acquiring magnetic resonance (“method of MR imaging” and “computer program to be run on a MR device” abstract), the method comprising: 
acquiring a first set of magnetic resonance image data (xpre) of the at least a portion of the subject of interest; and acquiring a second set of magnetic resonance image data (x2) of the at least a portion of the subject of interest (a series of imaging signals is obtained [0014], [0044], Fig. 4 and corresponding description); 
determining a first image of a spatial distribution of fat (Ipre) of the at least a portion of the subject of interest using a water/fat magnetic resonance signal separation technique; and determining a second image of the spatial distribution of fat (I2ph) of the at least a portion of the subject of interest using the water/fat magnetic resonance signal separation technique (“fat signals” derived from navigator signals interleave with the imaging sequence, using the Dixon technique to separate water and fat signals [0020], [0024], [0044]); 
applying an image registration method to the second image of the spatial distribution of fat (I2ph) with reference to the first image of the spatial distribution of fat (Ipre) to determine a transformation for minimizing a difference between the second image of the spatial distribution of fat (I2ph) and the first image of the spatial distribution of fat (Ipre) (“the translation and/or rotation data can thus be derived from the water signals and the fat signals taken alone or in combination” [0024]; “Affine motion transformations including translation and/or rotation data are derived from the navigator signals.” [0044], [0045]); and 
applying the determined transformation to the second set of magnetic resonance image data (x2) that corrects for a motion of the subject of interest in a magnetic resonance image reconstructed from the second set of magnetic resonance image data (x2) (“the motion transformation data can be used for retrospective motion correction during reconstruction of a MR image acquired from the volume of interest 20” [0044], [0045]), the motion having occurred in a time between acquiring the first set of magnetic resonance image data (xpre) and acquiring the second set of magnetic resonance image data (x2) (“This affine motion transformations reflect the breathing motion of the patient” [0044], [0023], Fig. 4 and corresponding description).
Although Beck discloses performing MR angiography ([0023]) which often includes administering a contrast agent, Beck fails to explicitly disclose acquiring the first and second set of magnetic resonance image data prior to administering a contrast agent to the subject of interest and after administering the contrast agent to the subject of interest, respectively.
However, Chefd’hotel teaches, in the same field of endeavor, acquiring the first and second set of magnetic resonance image data prior to administering a contrast agent to the subject of interest and after administering the contrast agent to the subject of interest, respectively (“comparison of images of a patient made before and after a procedure, such as wash-in and/or washout of contrast agent.” [0003], [0006], [0007]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Beck with acquiring the first and second set of magnetic resonance image data prior to administering a contrast agent to the subject of interest and after administering the contrast agent to the subject of interest, respectively as taught by Chefd’hotel in order to perform a comparison and detect differences in behavior exhibited by different regions of the acquired MR volume to aid in diagnosis ([0003] of Chefd’hotel).
In addition, although Beck discloses the magnetic resonance image data can be acquired using the Dixon technique to obtain separated water and fat signals (“According to a preferred embodiment of the invention, the imaging signals are acquired by means of a single-point or multi-point Dixon technique as well, wherein a water image and a fat image are reconstructed from the imaging signals.” [0025]), Beck fails to disclose the first and second spatial distribution of fat used in the image registration method being from the first set of magnetic resonance image data (xpre) and from the second set of magnetic resonance image data (x2), respectively.
However, Chefd’hotel further teaches, in the same field of endeavor, acquiring first and second set of magnetic resonance image data (“first and second images of a patient are obtained time sequentially from an imaging process such as an MRI apparatus, wherein the second and later image may include differences from the first and earlier image due to, for example, patient movement after the first image was taken.” [0007]). Subsequently feature maps are derived from a lower resolution image of each the first and second image, by a reduction process. These feature maps are then used in a registration process to determine a displacement field between the two sets of image to motion correct the second image (“The images are processed in a reduction process resulting in respective first and second images of lower resolution as compared with the original images. Respective first and second feature maps are derived from the first and second images of lower resolution by deriving the respective Laplacian of the image data in the first and second images of lower resolution. Based on a given initial displacement field, the feature maps are processed in a registration procedure, in accordance with a registration algorithm. The algorithm comprises solving, for each voxel, a local Gaussian weighted least mean square problem so as to derive respective vectors which form a dense displacement field for modeling the deformation. The displacement field is utilized to warp the second image so as to obtain a motion corrected second image.” [0007], [0009], Examiner has interpreted the feature maps of reduced data derived from the original image data as analogous to deriving the spatial distribution of fat from the magnetic resonance image data as claimed, Examiner also notes that Beck was previously relied upon for the spatial distribution of fat).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to further modify the invention of Beck with the first and second spatial distribution of fat used in the image registration method being from the first set of magnetic resonance image data (xpre) and from the second set of magnetic resonance image data (x2), respectively as taught by Chefd’hotel in order to reduce data processing load by eliminating separate imaging and navigator signals. 
Regarding independent claim 8, Beck discloses A magnetic resonance imaging system configured for acquiring magnetic resonance images of at least a portion of a subject of interest, comprising: 
an examination space configured for positioning the at least a portion of the subject of interest within (see patient 10 positioned within examination space Fig. 1 and corresponding description, also see Fig. 2 and corresponding description); 
a main magnet configured for generating a static magnetic field in the examination space (“The device comprises superconducting or resistive main magnet coils 2 such that a substantially uniform, temporally constant main magnetic field B.sub.0 is created along a z-axis through an examination volume” [0037], Fig. 1 and corresponding description); 
a magnetic gradient coil system configured for generating gradient magnetic fields superimposed to the static magnetic field (“gradient pulse amplifier 3 applies current pulses to selected ones of whole-body gradient coils 4, 5 and 6 along x, y and z-axes of the examination volume” [0039], Fig. 1 and corresponding description); 
at least one transmitting radio frequency antenna device configured for applying a radio frequency excitation field to nuclei of or within the at least a portion of the subject of interest for magnetic resonance excitation (“A digital RF frequency transmitter 7 transmits RF pulses or pulse packets, via a send-/receive switch 8, to a body RF coil 9 to transmit RF pulses into the examination volume.” [0039], Fig. 1 and corresponding description); 
at least one receiving radio frequency antenna device configured for receiving magnetic resonance signals from the nuclei of or within the portion of the subject of interest that have been excited by applying the radio frequency excitation field (“The MR signals are also picked up by the body RF coil 9.” [0039], Fig. 1 and corresponding description); 
a controller, comprising memory and at least one processor, configured for controlling functions of the magnetic resonance imaging system, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to perform a process (host computer 15, reconstruction processor 17, data acquisition system 16, Fig. 1 and corresponding description, “The method of the invention is preferably implemented by a corresponding programming of the reconstruction unit and/or the control unit of the MR device.” [0030]). Please see the rejection of claim 1 above with respect to the claimed process of claim 8.

Regarding claims 4, and 11 Beck further discloses wherein the water/fat magnetic resonance signal separation technique is based on a difference in Larmor frequencies of excited nuclei due to chemical shift (“According to the per se known Dixon technique, the spectral difference between fat and water spins are made use of for the purpose of separating MR signals emanating from water containing tissue and MR signals emanating from fat tissue. In Dixon-type imaging, typically two acquisitions are repeated with different echo times, wherein the fat magnetization in the second acquisition is out of phase relative to the first acquisition at the respective echo times.” [0020]).
Claims 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Chefd’hotel as applied to claims 1 and 8 above, and further in view of GAMPER ET AL “COMPRESSED SENSING IN DYNAMIC MRI” MAGNETIC RESONANCE IN MED. VOL. 59, P. 365-379 (2008) (Applicant submitted prior art via the IDS, hereinafter “Gamper”).
Regarding claims 6 and 12, Beck in view of Chefd’hotel discloses all the limitations of claims 1 and 8 as stated above but fails to disclose using a compressed sensing method.
However, Gamper teaches, in the same field of endeavor, using a compressed sensing method for dynamic MRI data (“Recent theoretical advances in the ﬁeld of compressive sam-pling—also referred to as compressed sensing (CS)— hold con-siderable promise for practical applications in MRI, but thefundamental condition of sparsity required in the CS frameworkis usually not fulﬁlled in MR images. However, in dynamic im-aging, data sparsity can readily be introduced by applying theFourier transformation along the temporal dimension assumingthat only parts of the ﬁeld-of-view (FOV) change at a hightemporal rate while other parts remain stationary or changeslowly. The second condition for CS, random sampling, caneasily be realized by randomly skipping phase-encoding lines ineach dynamic frame. In this work, the feasibility of the CSframework for accelerated dynamic MRI is assessed. Simulateddatasets are used to compare the reconstruction results fordifferent reduction factors, noise, and sparsity levels. In vivocardiac cine data and Fourier-encoded velocity data of thecarotid artery are used to test the reconstruction performancerelative to k-t broad-use linear acquisition speed-up technique(k-t BLAST) reconstructions. Given sufﬁcient data sparsity andbase signal-to-noise ratio (SNR), CS is demonstrated to result inimproved temporal ﬁdelity compared to k-t BLAST reconstruc-tions for the example data sets used in this work” abstract).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Beck with a compressed sensing method as taught by Gamper in order to speed up data acquisition speed (abstract).

Claims 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Chefd’hotel as applied to claims 1 and 8 above, and further in view of Song et al. (US 2009/0316971, December 24, 2009, hereinafter “Song”).
Regarding claims 7 and 13, Beck modified by Chefd’hotel discloses the limitations of claims 1 and 8 as stated above however Beck fails to disclose applying a filter to the first set of magnetic resonance image data (xpre) acquired prior to administering the contrast agent to the subject of interest, wherein the filter is equivalent to a high pass filter in k-space.
However, Song teaches, in the same field of endeavor, applying a filter to magnetic resonance image data, wherein the filter is equivalent to a high pass filter in k-space (“In the first technique (denoted as EE for edge enhancement), a high-pass ramp filter |k.sub.y/k.sub.0| is first multiplied with the base data in k-space, where k.sub.0 is the maximum k.sub.y value of the base.” [0033]).
. 

Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art of record fails to disclose or suggest “acquiring a plurality of additional sets of magnetic resonance image data (xi) of the at least a portion of the subject of interest after administering the contrast agent; determining a plurality of images of the spatial distribution of fat (Iiph) of the at least a portion of the subject of interest from the plurality of additional sets of magnetic resonance image data (x2i), respectively, using the water/fat magnetic resonance signal separation technique; applying the image registration method to each of the plurality of images of the spatial distribution of fat (Iiph) with reference to the first image of the spatial distribution of fat (Ipre) to determine transformations for minimizing differences between the plurality of images of the spatial distribution of fat (Iiph) and the first image of the spatial distribution of fat (Ipre), respectively; and applying the determined transformations to the acquired plurality of additional sets of magnetic resonance image data (xi) for correcting potential motion of the 
Exemplary prior art of record US 2012/0121153 to Xue et al. teaches MRI retrospective motion correction by registering multiple image frames with a key frame (e.g. see abstract, [0013]). However Xue et al. does not teach acquiring a plurality of additional sets of magnetic resonance image data (xi) of the at least a portion of the subject of interest after administering the contrast agent; determining a plurality of images of the spatial distribution of fat (Iiph) of the at least a portion of the subject of interest from the plurality of additional sets of magnetic resonance image data (x2i), respectively, using the water/fat magnetic resonance signal separation technique; applying the image registration method to each of the plurality of images of the spatial distribution of fat (Iiph) with reference to the first image of the spatial distribution of fat (Ipre) to determine transformations for minimizing differences between the plurality of images of the spatial distribution of fat (Iiph) and the first image of the spatial distribution of fat (Ipre), respectively; and applying the determined transformations to the acquired plurality of additional sets of magnetic resonance image data (xi) for correcting potential motion of the subject of interest in magnetic resonance images reconstructed from the additional sets of magnetic resonance image data (xi), respectively. 

Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 

.

    PNG
    media_image1.png
    170
    614
    media_image1.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., imaging signals used for performing registration and not navigator signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant further argues, on pgs. 9-10 of Remarks, see below, that because Beck discloses using water signals in addition to fat signals to apply the image registration method, Beck allegedly does not disclose the claimed image registration method. Examiner respectfully disagrees.

    PNG
    media_image2.png
    331
    608
    media_image2.png
    Greyscale


excluding the additional use of water signals) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues, on pg. 10 of Remarks, see below, that secondary reference Chefd’hotel allegedly fails to teach acquiring the first and second set of magnetic resonance image data prior to administering a contrast agent to the subject of interest and after administering the contrast agent to the subject of interest. Examiner respectfully disagrees. 
Chefd’hotel discloses in paragraph [0003]: 
“Characteristics such as these and others, may be helpful in certain diagnoses involving detection of suspect tissue and identifying tissue characteristics through a comparison of images of a patient made before and after a procedure, such as wash-in and/or washout of contrast agent.”

 Therefore Chefd’hotel does teach acquiring the first and second set of magnetic resonance image data prior to administering a contrast agent to the subject of interest and after administering the contrast agent to the subject of interest. 
Applicant further argues, see Remarks pgs. 11-12, see below, that the combination of Beck and CHefd’hotel is allegedly improper regarding the limitation of obtaining separated fat signals from acquired MR image data using the separation technique. Examiner respectfully disagrees.

    PNG
    media_image3.png
    259
    615
    media_image3.png
    Greyscale

Examiner first notes that Beck discloses all the claimed limitations as shown above in the rejection of claim 1, including using the separation technique to obtain a fat image reconstructed from imaging signals as shown in e.g. paragraph [0025] of Beck. Beck merely fails to disclose explicitly that the spatial distributions of fat used in image registration being from the claimed imaging signals. Although, as previously stated, Beck does disclose the separation technique to derive a spatial distribution of fat from the imaging signals. Therefore, Chefd’hotel was merely relied upon to teach an image registration method that uses reduced imaging signals, i.e. analogous to spatial fat distribution disclosed by Beck, that are derived directly from an imaging signal. 
Applicant argues that the rejections of claims 8 and 14 are allegedly improper for substantially the same reasons set forth regarding claim 1. These arguments are also not persuasive for substantially the same reasons addressed above regarding claim 1. 
Applicant’s additional arguments regarding rejected claims 3, 4, 6, 7, and 10-13 merely assert patentability in view of their dependency on claims 1 and 8. These arguments are also not persuasive, because claims 1 and 8 stand rejected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793